[Cite as State v. Blessett, 2022-Ohio-4151.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 16-22-04

        v.

DEVANTAE S. BLESSETT,                                      OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Wyandot County Common Pleas Court
                            Trial Court No. 21-CR-0054

                                       Judgment Affirmed

                            Date of Decision: November 21, 2022




APPEARANCES:

        Emily P. Beckley for Appellant

        Eric J. Figlewicz for Appellee
Case No. 16-22-04


SHAW, J.

       {¶1} Defendant-appellant, Devantae S. Blessett (“Blessett”), brings this

appeal from the May 13, 2022, judgment of the Wyandot County Common Pleas

Court sentencing him to 36 months in prison after Blessett pled guilty to, and was

convicted of, aggravated possession of drugs. On appeal, Blessett argues that his

prison term was not supported by the record and that the trial court erred by ordering

his prison term to be served consecutive to a prison term from another county.

                                     Background

       {¶2} On June 9, 2021, Blessett was indicted for possession of heroin in

violation of R.C. 2925.11(A), a second degree felony (Count 1), and possession of

a fentanyl-related compound in violation of R.C. 2925.11(A), a fourth degree felony

(Count 2). He originally pled not guilty to the charges.

       {¶3} On February 1, 2022, Blessett entered into a written negotiated plea

agreement wherein he agreed to plead guilty to Count 1, reduced and amended to

aggravated possession of drugs in violation of R.C. 2925.11(A), a felony of the third

degree. In exchange for Blessett’s guilty plea to the amended charge, the State

agreed to dismiss Count 2 of the indictment and the parties agreed to jointly

recommend a 36-month prison term. The plea agreement was presented to the trial

court and then the trial court conducted a Crim.R. 11 colloquy with Blessett,




                                         -2-
Case No. 16-22-04


ultimately determining that he was entering a knowing, intelligent, and voluntary

plea.

        {¶4} On May 11, 2022, Blessett was sentenced to the jointly recommended

prison term of 36 months. In addition, Blessett’s prison term was ordered to be

served consecutive to a prison term Blessett had recently received in Hancock

County in an unrelated case. A judgment entry memorializing Blessett’s sentence

was filed May 13, 2022. It is from this judgment that Blessett appeals, asserting the

following assignments of error for our review.

                           Assignment of Error No. 1
        Appellant’s sentence was not supported by sufficient evidence.

                           Assignment of Error No. 2
        The trial court erred when sentencing appellant as the record
        does not support consecutive sentences and/or the consecutive
        sentence is contrary to law.

                              First Assignment of Error

        {¶5} In his first assignment of error, Blessett argues that his 36-month

prison term was not “supported by sufficient evidence.”

                                Standard of Review

        {¶6} Pursuant to R.C. 2953.08(G)(2), an appellate court will reverse a

sentence “only if it determines by clear and convincing evidence that the record does

not support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,


                                         -3-
Case No. 16-22-04


¶ 1. Clear and convincing evidence is that “which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 459 (1954), paragraph three of the syllabus.

                                      Analysis

       {¶7} Pursuant to R.C. 2953.08(D)(1), “[a] sentence imposed upon a

defendant is not subject to review * * * if the sentence is authorized by law, has

been recommended jointly by the defendant and the prosecution in the case, and is

imposed by a sentencing judge.” (Emphasis added.)

       {¶8} In this case there was an agreed, jointly recommended prison term that

was imposed by the trial judge. The jointly recommended and imposed prison term

was within the appropriate statutory range pursuant to R.C. 2929.14(A)(3)(b), and,

in imposing the jointly recommended prison term, the trial court specifically stated

that it had considered the factors pertaining to seriousness of the offense and other

factors such as whether Blessett was likely to recidivate. The trial court thus

complied with all the appropriate sentencing statutes and the sentence was

authorized by law. Because the appropriate sentencing statutes were complied with

and the prison term was jointly recommended, the sentence is not subject to review

under R.C. 2953.08(D)(1). State v. Carnicom, 3d Dist. Henry No. 7-21-08, 2022-

Ohio-987, ¶ 15.




                                         -4-
Case No. 16-22-04


           {¶9} Moreover, even if the sentence was reviewable, the trial court

considered the appropriate sentencing factors and provided reasoning supporting its

sentence, such as Blessett’s criminal history, even though the trial court was not

required to state its reasoning. State v. Shreves, 3d Dist. Auglaize No. 2-16-11,

2016-Ohio-7824, ¶ 14. Thus even if we could review the sentence, Blessett could

not demonstrate that it was clearly and convincingly contrary to law. State v. Jones,

163 Ohio St.3d 242, 2020-Ohio-6729, ¶ 39 (discussing how under R.C.

2953.08(G)(2(b) there is no basis to modify or vacate a sentence based on the

appellate court’s view that the sentence is not supported by the record under R.C.

2929.11 and R.C. 2929.12). For all of these reasons, Blessett’s first assignment of

error is overruled.

                                      Second Assignment of Error

           {¶10} In his second assignment of error, Blessett argues that the trial court

erred by ordering his prison term in this case to be served consecutive to his prison

term imposed in a case from Hancock County.

                                                   Analysis1

           {¶11} At the outset, we emphasize that Blessett does not argue in his brief

that the trial court failed to make the appropriate findings pursuant to R.C.

2929.14(C)(4) in order to impose consecutive sentences. Rather, he contends that



1
    The same standard of review applied in the first assignment of error is applicable here as well.

                                                       -5-
Case No. 16-22-04


the trial court erred by ordering that his sentence run consecutive to a sentence that,

he now claims, had not actually been imposed yet, citing this Court’s decision in

State v. Kavanagh, 3d Dist. Hardin No. 6-21-07, 2021-Ohio-4368, as support.

           {¶12} Blessett’s contention on appeal that he had not been sentenced in

Hancock County at the time of sentencing in this case is factually inaccurate and

directly contrary to his own prior statement. At the sentencing hearing in this case

Blessett specifically stated that he “got sentenced on the 25th of April” in the

Hancock County case to “six to nine years.” (May 11, 2022, Tr. at 6).

           {¶13} Moreover, Blessett’s attorney made a statement at the sentencing

hearing indicating that the Hancock County case was complete when the attorney

requested that the trial court run the sentence in this case concurrently with the

sentence from Hancock County.2 Based on these statements, Blessett cannot

demonstrate by clear and convincing evidence that his sentence in Hancock County

had not been imposed prior to sentencing in this matter.

           {¶14} We have held in the past that a trial court exceeds its authority by

sentencing a criminal defendant consecutively to a sentence that has not yet been

imposed. See Kavanagh, supra. However, this case is entirely distinguishable from

Kavanagh because the prison term in this case was ordered to be served consecutive

to a prison term that had already been imposed by Blessett’s own statement.



2
    By contrast, the State requested that the sentences run consecutively.

                                                       -6-
Case No. 16-22-04


       {¶15} In sum, the trial court made the requisite statutory findings to impose

Blessett’s prison term consecutive to his already-imposed prison term from

Hancock County. Therefore, Blessett has not clearly and convincingly demonstrated

that his consecutive sentences were contrary to law, and his second assignment of

error is overruled.

                                       Conclusion

       {¶16} For the foregoing reasons, Blessett’s assignments of error are

overruled and the judgment of the Wyandot County Common Pleas Court is

affirmed.

                                                               Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -7-